Citation Nr: 1029849	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  06-29 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for menstrual problems.

3.  Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to September 
1983.  Upon her discharge from active duty, she was immediately 
transferred in the Air Force Reserve where she served from 
September 1983 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which 
denied the issues on appeal.

A videoconference hearing was held in December 2008 before 
Kathleen K. Gallagher, a Veterans Law Judge who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.  

In April 2009, the Board remanded this case for further 
development including affording the Veteran medical examinations 
with opinions on the medical issues in the case to be rendered by 
the examiners.  The Board has decided, for the reasons 
articulated in its decision below, that the evidence in this case 
is at least in equipoise as to whether hypothyroidism had its 
onset during active duty or is otherwise related to active 
service, and therefore this claim has been granted by resolving 
reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The allowance of this claim presents new 
medical questions about the other claims, and therefore they must 
be remanded again.

The  issue of entitlement to a temporary total evaluation 
due to surgery for service-connected right knee requiring 
convalescence pursuant to 38 C.F.R. § 4.30 has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issues of service connection for menstrual problems and for 
anemia are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, symptoms of 
hypothyroidism, which was diagnosed after release from active 
duty, were shown on active duty.


CONCLUSION OF LAW

Hypothyroidism was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert, 1 Vet. 
App. at 54.


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

In the decision below, the Board has granted the veteran's claim 
for service connection for hypothyroidism, and therefore the 
benefit sought on appeal has been granted in full.  Accordingly, 
regardless of whether the notice requirements of the law have 
been met in this case, no harm or prejudice to the appellant has 
resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  "The term 'active military, naval, or air 
service' includes active duty, any period of active duty for 
training during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty for training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr at 309.

In this case, there is competent medical evidence in the file 
showing a diagnosis of hypothyroidism.  Thus, the Veteran does 
have the disability for which benefits are being claimed, and 
this matter is not in dispute.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  The 
remaining question is whether this disease had its onset during a 
period of active service or whether it is otherwise the result of 
a disease or injury incurred during active service.

Hypothyroidism was first diagnosed in the fall of 1996 as shown 
by a letter, dated in April 1997, from a private physician, P. M. 
W., M.D.  As noted on her August 2006 VA Form 9 substantive 
appeal, the Veteran contends that she had early symptoms of 
hypothyroidism while on active duty and that therefore service 
connection is warranted for this disease.  In support of her 
contentions, she submitted, along with her VA Form 9, some 
articles from the internet, including one showing that secondary 
amenorrhea, a condition defined as one "where an established 
menstruation has ceased for about six months or the time of three 
menstrual cycles," can be caused by, among other things, thyroid 
dysfunction.  The Veteran also submitted two letters, both dated 
in March 2008, from a private physician, M. G., M.D., a 
specialist in endocrinology, who stated in the first letter that 
he had reviewed medical records brought to him by the Veteran 
that were dated from March 31, 1980, to February 2, 2000, and 
that, based on his review, "she appears to have had thyroid 
dysfunction symptoms dated back to her active service."  In the 
second letter, he mentioned certain symptoms specifically, 
stating, "I reviewed the service treatment records given by [the 
Veteran] and in my opinion it is at least as likely as not the 
hypothyroidism has been existing during her military service.  
She had cold intolerance, weight gain, depression, fatigue and 
menstrual dysfunction."

In May 2008, the Veteran underwent a VA Thyroid and Parathyroid 
examination by an advanced registered nurse practioner (ARNP) 
whose report was reviewed by a medical doctor.  This report 
included the following opinion:

The veteran reports that she was diagnosed 
with hypothyroidism  1995.  The veteran was 
released from active service on September 
22, 1983.  C-file review showing no 
indication that veteran was treated for any 
signs and symptoms of hypothyroidism while 
she was on active duty.  Therefore, by 
reviewing the medical records and from the 
Veteran's history, there is no evidence 
which would indicate the veteran had 
symptoms of hypothyroidism during active 
duty.  Therefore it is this examiner's 
opinion that it is less likely than not 
veteran had symptoms of hypothyroidism 
during active duty.  It is therefore less 
likely than not that the hypothyroidism is 
the result of an inservice event, injury or 
disease.

The Board notes that this opinion did not include a discussion of 
the typical symptoms of hypothyroidism but rather merely said 
that there were not any shown on active duty.  However, service 
treatment records from the period of active duty showed 
complaints of, and treatment for, some of the symptoms shown by 
the internet articles that the Veteran had submitted and some 
mentioned by Dr. G. in his letters including weight gain and 
menstrual dysfunction.  In addition, the May 2008 opinion stated 
nothing about the service treatment records from the Veteran's 
lengthy period of service with the Air Force Reserve following 
her period of active duty.  

In this case, the evidence shows that hypothyroidism was 
diagnosed in the 1990s, while the appellant was still a member of 
the Air Force Reserve, but by a civilian doctor, and there is no 
indication that this diagnosis was rendered during a period of 
active duty for training.  However, since service connection may 
be granted for a disease diagnosed after discharge from active 
duty when all the evidence, including that pertinent to active 
service, establishes that the disease was incurred in active 
service, the Board remanded the case in April 2009 for another 
medical opinion regarding whether early symptoms of 
hypothyroidism were shown on active duty such that it was at 
least as likely that the disease had its onset at that time as it 
was to have had its onset at some other time; and, if the disease 
did not originate during active duty, whether the disease may 
have been incurred or aggravated during a period of active duty 
for training.  38 C.F.R. § 3.303(d).

In an October 2009, VA examination report, another opinion was 
given by a different VA ARNP examiner from the one who rendered 
the opinion in May 2008, and this examination report was reviewed 
by a medical doctor.  Again, the opinion focused mainly on the 
period of active duty and did not address any symptoms of 
hypothyroidism shown in the service treatment records from the 
Air Force Reserve.  However, this time the examiner did 
specifically address the menstrual problems that the Veteran had 
had during active duty, and stated,

The veteran reports that she was diagnosed 
with hypothyroidism 1995.  The veteran was 
released from active service on September 
22, 1983.  C-file review showing no 
indication that veteran was treated for any 
signs and symptoms of hypothyroidism while 
she was on active duty.  She was seen 
related to amenorrhea.  Secondary 
amenorrhea can be caused by primary 
hypothyroidism although not as commonly as 
menometrorrhagia.  However, in review of 
the Veteran's service medical records a T3, 
T4, T7 were normal.

The examiner then noted that the Veteran does have hypothyroidism 
that was diagnosed in 1997, fourteen years after active duty 
discharge, and then stated that it was her opinion that 
hypothyroidism was less likely than not related to the active 
duty period including any inservice injury or disease.

Thus, it appears that the examiner decided that, despite the 
symptoms shown during service that can be symptoms of 
hypothyroidism, because testing done in service in the early 
1980s was normal and the disease was not diagnosed until the 
several years after active duty, it was less likely that 
hypothyroidism began in service than after service.  The Board 
notes, however, that the examiner did not discuss the other 
symptoms of hypothyroidism in service, such as weight gain, or 
directly address the opinion of Dr. G., a specialist in 
endocrinology, who felt that the early signs of hypothyroidism 
were shown in active service.  Moreover, the examiner did not 
provide an explanation of how reliable testing procedures for 
hypothyroidism were in the early 1980s or state a rationale for 
favoring the test results over the symptoms shown in active 
service in rendering the opinion.  

It would have been helpful to the Board had the examiner provided 
a more thorough description of the nature of hypothyroidism and 
discussion of its symptoms in consideration of Dr. G.'s opinion 
and of the symptoms shown in the active duty records as well as a 
discussion of how a diagnosis of the disorder is determined.  The 
Board could remand the case again for another opinion to provide 
this information.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it 
is not permissible for VA to undertake additional development to 
obtain evidence against an appellant's case, VA must provide an 
adequate statement of reasons or bases for its decision to pursue 
such development where such development could be reasonably 
construed as obtaining additional evidence for that purpose).   

Instead, the Board has looked at a description of symptoms of 
hypothyroidism from The Merck Manual on the internet which 
provides,

Symptoms and signs of primary 
hypothyroidism are often subtle and 
insidious.  Symptoms may include cold 
intolerance, constipation, forgetfulness, 
and personality changes.  Modest weight 
gain is largely the result of fluid 
retention and decreased metabolism.  
Paresthesias of the hands and feet are 
common often due to carpal-tarsal tunnel 
syndrome caused by deposition of 
proteinaceous ground substance in the 
ligaments around the wrist and ankle.  
Women with hypothyroidism may develop 
menorrhagia or secondary amenorrhea . . . .

The facial expression is dull; the voice is 
hoarse . . . .

A decrease in both thyroid hormone and 
adrenergic stimulation causes 
bradycardia . . . .

With regard to diagnosis, The Merck Manual noted, "Serum TSH is 
the most sensitive test . . . ."  In addition, it was noted, 
"Serum cholesterol is usually high . . . ."  See 
http://www.merck.com/mmpe/see12/ch152/ch152f.html.

With regard to this information, the Board notes that service 
treatment records from active duty show quite a few of the 
symptoms noted in The Merck Manual.  For example, in April 1980, 
the Veteran was seen for subjective complaints of ankle pain and 
swelling for a week.  On objective examination, the ankles were 
swollen, and there was tenderness at the anterior talofibular 
ligament of the right foot upon palpation and lateral flexion.  
In October 1980, the Veteran was seen on sick call for a sore 
throat and "hoarseness".  The Veteran was also seen many times 
during active duty for menstrual problems including secondary 
amenorrhea.  

During active duty, these symptoms were not attributed to 
hypothyroidism, and they may well have been symptoms of other 
disorders.  For instance, the sore throat and hoarse voice were 
attributed in October 1980 to a common cold, and this may very 
well have been the cause.  The secondary amenorrhea was thought 
possibly due to the discontinuance of birth control pills or to 
pregnancy in 1981.  However, when several pregnancy tests came 
back negative, one examiner did schedule laboratory testing of 
T3, T4 in August 1981 as shown on the back of an Ob-Gyn Clinic 
Consultation Sheet.  Thus, thyroid dysfunction was considered as 
a possible factor for the secondary amenorrhea.  On follow-up in 
November 1981, the same examiner noted that T3, T4, T7 were 
normal.  There is no indication in the active duty records that 
Serum TSH, which The Merck Manual noted as "the most sensitive 
test" for diagnosing hypothyroidism, was conducted during active 
duty, and the VA examiners did not discuss whether that test was 
available in 1981.  These are the kinds of medical details and 
information that would have been helpful had they been clarified 
or provided by a VA examiner.  

The Veteran continued to be seen for weight gain and menstrual 
problems during the remainder of active duty, and in April 1983, 
thyroid testing was done again and values for T3, T4 and T7 were 
noted on an April 1983 examination that was conducted for the 
purpose of "weight eval[uation]" but no reference range for 
these values was provided.  Thus, it is difficult to determine 
whether the testing was normal, as no examiner commented on these 
test results in service or on the VA examination reports.  
However, reference ranges were provided for cholesterol testing 
also done in April 1983, and it appears that the Veteran had high 
cholesterol:  "Chol 312 (140-280); HDL 78 (26-63)."  This is 
another symptom of hypothyroidism noted by The Merck Manual as 
depicted above.  After active duty, service treatment records 
from the period of service with the Air Force Reserve include an 
April 1988 Electrocardiographic Record which showed a finding of 
sinus bradycardia, another symptom of hypothyroidism noted by The 
Merck Manual.  

In light of this evidence, the issue in the case is whether the 
symptoms consistent with hypothyroidism shown during active duty 
were at least as likely due to as yet undiagnosed hypothyroidism 
at that time, despite at least one set of normal thyroid tests 
done in service, as they were due to other causes or factors.  
This question was not adequately discussed and explained by the 
VA examiners who rendered opinions on the matter.  Thus, the 
Board cannot provide adequate reasons or bases for a denial of 
the claim for service connection based on the VA examination 
reports in this case.

Rather than remand the case again, the Board concludes that the 
favorable opinion of Dr. G. (albeit not providing much of a 
rationale or discussion either) and the symptoms consistent with 
hypothyroidism (as noted in The Merck Manual) which were shown 
during active duty by the service treatment records--when 
considered along with the fact that the most sensitive laboratory 
test, Serum TSH, used in diagnosing hypothyroidism was not 
performed during active duty--together constitute sufficient 
evidence in favor of the claim to place the evidence in 
approximate balance with the unfavorable opinions of the VA 
examiners that it was less likely that hypothyroidism had its 
onset during active duty than after active duty.  Accordingly, 
the Board will resolve the benefit of the doubt in favor of the 
Veteran in this case and grant service connection for 
hypothyroidism.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303; Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for hypothyroidism is granted.


REMAND

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  An examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 

Because service connection for hypothyroidism has been granted, 
another medical examination with opinion should be obtained on 
remand that will address questions regarding the claims for 
service connection for menstrual problems and for anemia.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ascertain from the 
Veteran whether she has been treated for 
anemia in the last three years and, if so, 
where, and obtain those records, providing 
the Veteran with appropriate release forms 
for any private records.  In addition, the 
RO/AMC should obtain records pertaining to 
the Veteran's total laparoscopic 
hysterectomy and bilateral salpingo 
oophorectomy performed in September 2009. 

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of her menstrual 
problems and anemia.  The claims folder 
must be made available to and be reviewed 
by the examiners in conjunction with the 
examination.  All indicated studies or 
testing should be conducted.  All 
pertinent pathology should be noted in the 
examination reports.  

Menstrual problems.  The Veteran contends 
that her menstrual problems in active 
service led to an endometrial ablation in 
2004 and a total laparoscopic hysterectomy 
and bilateral salpingo oophorectomy in 
September 2009.  The examiner should state 
an opinion as to the likelihood (more 
likely, less likely, at least as likely as 
not) that menstrual problems noted in 
active service resulted in these surgical 
procedures after service.  The examiner 
should note not only secondary amenorrhea 
noted during active duty but also a 
diagnosis of salpingitis in August 1981 as 
well as vaginal infections and a sexual 
assault during active duty service.

The examiner should state whether the 
later surgical gynecological procedures 
were "more likely" the result of these 
menstrual or other gynecological problems 
in active service as opposed to other 
causes or factors; OR whether the later 
surgical gynecological procedures were 
"less likely" the result of these 
menstrual or other gynecological problems 
in active service as opposed to other 
causes or factors; OR whether the later 
surgical gynecological procedures were 
"at least as likely" the result of these 
menstrual or other gynecological problems 
in active service "as they were the 
result of some other cause or factors".  
A discussion of other possible or probable 
causes or factors that resulted in the 
later surgical gynecological procedures 
would be extremely helpful to 
adjudicators, and therefore it is asked 
that the examiner include an explanation 
for the opinion that includes a discussion 
of such other causes or factors if any.

The examiner should also state a similar 
opinion about the likelihood that the 
endometrial ablation in 2004 and a total 
laparoscopic hysterectomy and bilateral 
salpingo oophorectomy in September 2009 
were secondarily the result of  the now 
service-connected hypothyroidism.

Anemia.  The Veteran claims service 
connection for anemia.  The examiner 
should review all the evidence in this 
case and state whether the Veteran has had 
anemia since filing her claim in March 
2005.  This is asked of the examiner 
because in order to grant service 
connection for the condition there must be 
a current disability and a disability is 
considered to be "current" if it is shown 
to exist at any time from the time the 
claim is filed to the present.  

Next, the examiner should render an 
opinion as to the likelihood that anemia 
is a separate disorder or disability in 
and of itself or whether it is more likely 
to be the symptom of another disorder.  
The examiner should specifically state an 
opinion as to the likelihood that current 
anemia is a symptom of service-connected 
hypothyroidism (more likely, less likely, 
at least as likely a symptom of 
hypothyroidism as it is a symptom of 
something else). 

If the examiner concludes that it is more 
likely that current anemia is a separate 
disorder in and of itself, then the 
examiner should render an opinion as to 
the likelihood (more likely, less likely, 
at least as likely as not) that this 
disorder had its onset in active service 
or is otherwise the result of a disease or 
injury incurred in active service.  

3.  Then, the RO/AMC should readjudicate 
the claims for service connection.  If the 
decision remains adverse to the Veteran, 
she and her representative should be 
provided with a supplemental statement of 
the case and given an appropriate period 
of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate


 action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


